The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, AR 72110
Dear Senator Gordon:
This is in response to your request for an opinion on whether a public school district and its board of directors can legally enact policies to prevent the enrollment of foreign students who reside in their respective districts.
It is my opinion that such policies would be unlawful if, in fact, the foreign students met all of the criteria for eligibility to attend school in the district, including age and residency. This would require a case-by-case factual determination, to be made by the district. The issue in this regard may well focus on whether the students "actually reside in the district for a primary purpose other than that of school attendance." A.C.A. § 6-18-202 (Repl. 1993). Section 6-18-202 applies to persons under the age of eighteen who seek to establish a residence apart from their parents, legal guardians, or other persons having lawful control of them under a court order.
Please note that I have enclosed a copy of Attorney General Opinion96-064, which addresses public school attendance by foreign exchange students. It was concluded therein that a foreign exchange student should be admitted to a public school district if the student meets all the criteria for eligibility to attend school in a particular district, including age and residence. I refer you to this opinion for the relevant Code provisions and the legal analysis.1
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Arkansas Code Annotated § 6-18-201, cited in Opinion 96-064, has been amended. See Supp. 1997. However, the amendments are not relevant to your question.